DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings were received on 1/22/ 2021.  These drawings are accepted.

Specification
The disclosure is objected to because of the following informalities: Section with the specification is missing headings.  For example, header information such as “BRIEF SUMMARY OF THE INVENTION, BRIEF DESCRIPTION OF THE DRAWINGS, DETAIL DESTRIPTION OF THE EMBODIMENT”  are missing from the specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 2, 7,8,10-13, 19 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lecouturier (US 2004/0158483) in view of Behnke (US 4,360,875), applicant IDS.
Regarding claims 2 and 8, Lecouturier discloses a method (schematic exemplary architecture)  (fig. 1) of sharing transportation employing a shared transport system (P:0080), the method comprising: receiving, by the shared transport system (driver and/or independent company)(P:0082 and P:0127), provider route information  (each driver upon joining the system is registered in the system database  according to a place of departure and place of destination. A satellite tracking system tracks the position of every vehicle and monitors their routs) (P:0126) associated with travel of a transport provider (driver)(P:0126-P:027), the provider route information based on a destination of the transport provider entered via a transport provider device (i.e. the driver telephones or calls the system, inherent to be a telephone device) (P:0082 and P:0127) of the transport provider (P:0082 and P:0127) and (ii) location data (GPS Data) associated with the transport provider device  (P:0083 and P:0134);  receiving, by the shared transport system (P:0130-P:0131), demand route information associated with one or more transport users (passengers) (P:0130-P:0131), the demand route information including (i) location data (origin and destination) associated with one or more transport user devices of the one or more transport users (P:0130-P:0131) and (ii) one or more destinations of the one or more transport users entered via the one or more transport user devices (passengers calls minutes before the contemplated time of departure, i.e., inherent as a telephonic device or telephone terminal)(P:0131 and 0134); matching (P:0134), by the shared transport system (P:0134), at least one transport user (passenger) of the one or more transport users (passengers) to the transport (provider driver) based on the demand route information and the provider route information (P:0135); determining, by the shared transport system, a pick-up location and a drop-off location (destination) of the at least one transport user based on the demand route information and the provider route information (P:0134-P:0135) ; means to direct at least one said driver on an optimum route to transport at least one of said passengers to said destination (claim 3, page 9 and 10) and by the shared transport system, transport instructions to the transport provider device, the transport instructions including an adjustment (new route)(P:0137) to the provider route information based on the determined pick-up location and drop-off location (destination) (P:0134-P:0137).  Lecouturier differs from claim 2 of the present invention in that it does not explicit disclose transmitting, by the shared transport system, transport instructions to the transport provider device.   Behnke teaches a flexible route transportation system (abstract), where a central coordinating station transmits to the driver the riders location thereby instantly matching the rider with the ride sharing vehicle and enabling the driver to pick the rider (col. 3 lines 58-60).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lecouturier with transmitting, by the shared transport system, transport instructions to the transport provider device in order for the system to transmit a message to inform the driver of the new route to pick up the next passenger, as taught by Behnke. 

Regarding claims 7 and 21, Lecouturier discloses a deviation (impediments) in the travel of the transport provider (P:0138).

Regarding claim 10, Lecouturier discloses a method as discussed supra in claim 2 above, (i.e. the shared transport system, transport instructions to the transport provider device, the transport instructions including an adjustment (new route)(P:0137) to the provider route information based on the determined pick-up location and drop-off location (destination) (P:0134-P:0137).   Lecouturier differs from claim 10 of the present invention in that it does not explicit disclose the transport instructions are configured to cause the transport provider device to display the adjustment to the provider route information.  Behnke teaches as soon as a rider has been matched with a driver, the computer transmits confirmation messages to the driver and, preferably, also to the rider (col. 10 lines 45-53). Since this is a point-to-point system, the driver should be informed at least as to the rider's location, and preferably also as to the rider's identification (col. 10 lines 45-53). The computer 14 therefore transmits this information to the driver's terminal which presents it visually on the display 22 (col. 10 lines 45-53).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lecouturier with the transport instructions are configured to cause the transport provider device to display the adjustment to the provider route information in order for the transport system to inform the driver the new route to be displayed in the vehicle of the route to take to pick up the passenger, as taught by Behnke. 


Regarding claim 11, Lecouturier discloses determining a representation of the provider route information as a first plurality of coordinates (coded segments) (P:0081 and P:0135); determining a representation of the demand route information as a second plurality of coordinates (P:0135); and comparing the first plurality of coordinates to the second plurality of coordinates (P:0135).

Regarding claim 12, Lecouturier discloses determining a demand route of the at least one transport user based on the location data associated with the transport user device of the at least one transport user and the destination of the at least one transport user (P:0134-P:0135); and determining a provider route of the transport provider based on the location data associated with the transport provider device and the destination of the transport provider (P:0134-P:0135); and comparing (matching) the demand route of the at least one transport user with the provider route of the transport provider (P:0134-P:0135) .

Regarding claim 13, Lecouturier discloses determining, based on the demand route information and the provider route information, that the pick-up location and the drop-off location are within a predetermined proximity to the travel of the transport provider (P:0134-P:0135).

Regarding claims 19,  Lecouturier discloses a share transport system  (fig. 1, abstract and P:0080-P:0084) comprising:  one or more processor (process) and memory (databases)  storing instructions (fig. 1, abstract and P:0080-P:0084), receiving, by the shared transport system (driver and/or independent company)(P:0082 and P:0127), provider route information  (each driver upon joining the system is registered in the system database  according to a place of departure and place of destination. A satellite tracking system tracks the posituin of every vehicle and monitors their routs) (P:0126) associated with travel of a transport provider (driver)(P:0126-P:027), the provider route information based on a destination of the transport provider entered via a transport provider device (i.e. the driver telephones or calls the system, inherent to be a telephone device) (P:0082 and P:0127) of the transport provider (P:0082 and P:0127) and (ii) location data (GPS Data) associated with the transport provider device  (P:0083 and P:0134);  receiving, by the shared transport system (P:0130-P:0131), demand route information associated with one or more transport users (passengers) (P:0130-P:0131), the demand route information including (i) location data (origin and destination) associated with one or more transport user devices of the one or more transport users (P:0130-P:0131) and (ii) one or more destinations of the one or more transport users entered via the one or more transport user devices (passengers calls minutes before the contemplated time of departure, i.e., inherent as a telephonic device or telephone terminal)(P:0131 and 0134); matching (P:0134), by the shared transport system (P:0134), at least one transport user (passenger) of the one or more transport users (passengers) to the transport (provider driver) based on the demand route information and the provider route information (P:0135); determining, by the shared transport system, a pick-up location and a drop-off location (destination) of the at least one transport user based on the demand route information and the provider route information (P:0134-P:0135) ; means to direct at least one said driver on an optimum route to transport at least one of said passengers to said destination (claim 3, page 9 and 10) and by the shared transport system, transport instructions to the transport provider device, the transport instructions including an adjustment (new route)(P:0137) to the provider route information based on the determined pick-up location and drop-off location (destination) (P:0134-P:0137).  Lecouturier differs from claim 19 of the present invention in that it does not explicit disclose transmitting, by the shared transport system, transport instructions to the transport provider device.   Behnke teaches a flexible route transportation system (abstract), where a central coordinating station transmits to the driver the riders location thereby instantly matching the rider with the ride sharing vehicle and enabling the driver to pick the rider (col. 3 lines 58-60).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lecouturier with transmitting, by the shared transport system, transport instructions to the transport provider device in order for the system to transmit a message to inform the driver of the new route to pick up the next passenger, as taught by Behnke.

5.	Claims 3,  4 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lecouturier (US 2004/0158483) in view of Behnke (US 4,360,875) as applied to claims 2 and 19 above and in further view of Hileman (US 20030040944).
Regarding claims 3 and 4, the combination of Lecouturier and Behnke differs from claims 3 and 4 of the present invention in that they do not explicit disclose the pick-up location is different from a location of the transport user device of the at least one transport user; and the method further comprises transmitting, by the shared transport system, travel instructions to the transport user device of the at least one transport user, the travel instructions indicative of a route from the location of the transport user device to the pick-up location and the drop-off location is different from a location of the destination of the at least one transport user; and the method further comprises transmitting, by the shared transport system, travel instructions to the transport user device of the at least one transport user, the travel instructions indicative of a route from the drop-off location to the location of the destination. Hileman teaches a transportation system (abstract) where a passenger origination location is different from a location of the transport user device (transporting vehicle cellular modem)(P:0025) of the at least one transport user (transport vehicle)(fig. 3 Block 300 and  P:0029-P:0030 line 9) ; and the method further comprises transmitting, by the shared transport system, travel instructions to the transport user device of the at least one transport user (P:0035 and block 322), the travel instructions indicative of a route from the location of the transport user device to the pick-up location (P:0035) and a destination location is different from a location of the destination of the at least one transport user(fig. 3 Block 300 and  P:0029-P:0030 line 9)  ; and the method further comprises notifying by the shared transport system (P:0035), travel instructions to the transport user device of the at least one transport user (P:0035 and block 322), the travel instructions indicative of a route from the drop-off location to the location of the destination (P:0035).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Lecouturier and Behnke with the pick-up location is different from a location of the transport user device of the at least one transport user; and the method further comprises transmitting, by the shared transport system, travel instructions to the transport user device of the at least one transport user, the travel instructions indicative of a route from the location of the transport user device to the pick-up location and the drop-off location is different from a location of the destination of the at least one transport user; and the method further comprises transmitting, by the shared transport system, travel instructions to the transport user device of the at least one transport user, the travel instructions indicative of a route from the drop-off location to the location of the destination in order for the shared transport system to provide to the driver of the vehicle and passenger the optimal transportation routes to a pickup location and destination location based upon the passenger transportation request information, vehicle transportation information and the predicted traffic conditions, as taught by Hileman.

Regarding claim 20, the combination of Lecouturier and Behnke differs from claim 20 of the present invention in that they do not explicit disclose transmitting second transport instructions to the transport user device of the at least one transport user, the second transport instructions including information indicative of the pick-up location, the drop-off location, and the at least one transport provider.  Hileman teaches sending second transport instructions (i.e. the server may send information in addition to only the optimal transportation routes)(P:0035 lines 1-7) to the transport user device of the at least one transport user, the second transport instructions including information indicative of the pick-up location, the drop-off location, and the at least one transport provider (P:0035).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Lecouturier and Behnke with transmitting second transport instructions to the transport user device of the at least one transport user, the second transport instructions including information indicative of the pick-up location, the drop-off location, and the at least one transport provider in order to allow the passenger to accept or decline the possible routes and transportation providers to the pick-up and drop-off location based upon the routes chosen by the system, as taught by Hileman.

6.	Claims 5 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lecouturier (US 2004/0158483) in view of Behnke (US 4,360,875) as applied to claim 2 above and in further view of “Official Notice”.
Regarding claims 5 and 6, the combination of Lecouturier and Behnke differs from claims 5 and 6 of the present invention in that they do not explicit disclose receiving, by the shared transport system, an indication that the at least one transport user has been picked up and dropped off by the transport provider.  However, examiner takes “Official Notice” that receiving, by the shared transport system, an indication that the at least one transport user has been picked up and dropped off by the transport provider is known in the art so that the transport system receives a confirmation from the transport provider the time and location when the passenger was pickup or dropped off. 

7.	Claim 15, 17 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lecouturier (US 2004/0158483) in view of Hileman (US 20030040944).
Regarding claim 15, Lecouturier discloses a method (schematic exemplary architecture)  (fig. 1) of sharing transportation employing a shared transport system (P:0080), the method comprising: receiving, by the shared transport system (driver and/or independent company)(P:0082 and P:0127), provider route information  (each driver upon joining the system is registered in the system database  according to a place of departure and place of destination. A satellite tracking system tracks the posituin of every vehicle and monitors their routs) (P:0126) associated with travel of a transport provider (driver)(P:0126-P:027), the provider route information based on a destination of the transport provider entered via a transport provider device (i.e. the driver telephones or calls the system, inherent to be a telephone device) (P:0082 and P:0127) of the transport provider (P:0082 and P:0127) and (ii) location data (GPS Data) associated with the transport provider device  (P:0083 and P:0134);  receiving, by the shared transport system (P:0130-P:0131), demand route information associated with one or more transport users (passengers) (P:0130-P:0131), the demand route information including (i) location data (origin and destination) associated with one or more transport user devices of the one or more transport users (P:0130-P:0131) and (ii) one or more destinations of the one or more transport users entered via the one or more transport user devices (passengers calls minutes before the contemplated time of departure, i.e., inherent as a telephonic device or telephone terminal)(P:0131 and 0134); matching (P:0134), by the shared transport system (P:0134), at least one transport user (passenger) of the one or more transport users (passengers) to the transport (provider driver) based on the demand route information and the provider route information (P:0135); determining, by the shared transport system, a pick-up location and a drop-off location (destination) of the at least one transport user based on the demand route information and the provider route information (P:0134-P:0135).  Lecouturier differs from claim 15 of the present invention in that it does not explicit disclose transmitting, by the shared transport system, transport instructions to the transport user device, the transport instructions including information indicative of the pick-up location, the drop-off location, and the matched one of the one or more transport providers.  Hileman teaches a transportation system (abstract), comprising transmitting, by the transport system, transport instructions to the transport user device (telephone 34 or wireless device 36, fig. 1) (P:0024 and P:0035), the transport instructions including information indicative of the pick-up location (origination), the drop-off location (destination) (P:0029), and the matched (notifies the transport vehicle to the user) one of the one or more transport providers (P:0029 and P:0035).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lecouturier with transmitting, by the shared transport system, transport instructions to the transport user device, the transport instructions including information indicative of the pick-up location, the drop-off location, and the matched one of the one or more transport providers in order for the share transport system to inform the passenger a confirm agreement to the passenger pickup location, destination and the vehicle use to pick up the passenger, as taught by Hileman.

Regarding claims 17 and 18, Lecouturier discloses a method as discussed supra in claim 15 above. Lecouturier  differs from claims 17 and 18 of the present invention in that they do not explicit disclose the pick-up location is different from a location of the transport user device of the at least one transport user; and the method further comprises transmitting, by the shared transport system, travel instructions to the transport user device of the at least one transport user, the travel instructions indicative of a route from the location of the transport user device to the pick-up location and the  the drop-off location is different from a location of the destination of the at least one transport user; and the method further comprises transmitting, by the shared transport system, travel instructions to the transport user device of the at least one transport user, the travel instructions indicative of a route from the drop-off location to the location of the destination. Hileman teaches a transportation system (abstract) where a passenger origination location is different from a location of the transport user device (transporting vehicle cellular modem)(P:0025) of the at least one transport user (transport vehicle)(fig. 3 Block 300 and  P:0029-P:0030 line 9) ; and the method further comprises transmitting, by the shared transport system, travel instructions to the transport user device of the at least one transport user (P:0035 and block 322), the travel instructions indicative of a route from the location of the transport user device to the pick-up location (P:0035) and a destination location is different from a location of the destination of the at least one transport user(fig. 3 Block 300 and  P:0029-P:0030 line 9)  ; and the method further comprises notifying by the shared transport system (P:0035), travel instructions to the transport user device of the at least one transport user (P:0035 and block 322), the travel instructions indicative of a route from the drop-off location to the location of the destination (P:0035).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Lecouturier and Behnke with the pick-up location is different from a location of the transport user device of the at least one transport user; and the method further comprises transmitting, by the shared transport system, travel instructions to the transport user device of the at least one transport user, the travel instructions indicative of a route from the location of the transport user device to the pick-up location and the drop-off location is different from a location of the destination of the at least one transport user; and the method further comprises transmitting, by the shared transport system, travel instructions to the transport user device of the at least one transport user, the travel instructions indicative of a route from the drop-off location to the location of the destination in order for the shared transport system to provide to the driver of the vehicle and passenger the optimal transportation routes to a pickup location and destination location based upon the passenger transportation request information,, vehicle transportation information and the predicted traffic conditions, as taught by Hileman.

8.	Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lecouturier (US 2004/0158483) in view of Hileman (US 20030040944) as applied to claim 15 above and in further view of Giuseppe (GB2397683A).
Regarding claim 16, the combination of Lecouturier and Hileman differs from claim 16 of the present invention in that they do not explicit disclose receiving a selection of the one of the plurality of transport providers from the transport user device.  Giuseppe teaches receiving a selection of car-pool devices from a passenger communication device (Page 45, section 7.5).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Lecouturier and Hileman with receiving a selection of the one of the plurality of transport providers from the transport user device in order for the transport system to determine if the transport vehicle declines the trip or route, whereby the passenger can then immediately select another transport vehicle in the list, as taught by Giuseppe.

Allowable Subject Matter
8. 	Claims 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 9, the prior art of record fails to teach or suggest alone, or in combination the matching is further based on the deviation being below a predetermined deviation threshold.

Regarding claim 14, the prior art of record fails to teach or suggest alone, or in combination matching the transport provider to a plurality of transport users; transmitting information associated with transport of the plurality of transport users to the transport provider device; and receiving a selection of the at least one transport user from the transport provider device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/Primary Examiner, Art Unit 2648